Citation Nr: 1326793	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vulvar cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 1998 and from July 2001 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her vulvar cancer is the result of squamous intraepithelial lesions she had during active duty in January 1996.  She contends that an in-service cryosurgery did not completely remove or freeze the precancerous cells on her cervix and that as a result, she developed vulvar cancer nine years later.   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the Veteran entered active duty in November 1995.  An entrance examination conducted in August 1994 reflects a normal pelvic examination.  However, prior to the Veteran's entrance into service, a July 1995 medical record indicates the Veteran had an abnormal Pap smear that showed moderate dysplasia and high risk humanpapilloma virus (HPV).  A November 1995 service treatment record indicates the Veteran had high grade squamous intraepithelial lesion of the cervix.   Service treatment records document that the Veteran underwent cryosurgeries in January 1996 and August 1998.
 
Private treatment records dated in May 2007 show the Veteran underwent a wide radical excision of a vulvar lesion for micro-invasive squamous cell carcinoma of the vulva.  An operative report indicates the Veteran had noted a lesion approximately one year prior to the surgery.  

In support of her claim, the Veteran submitted a May 2008 letter from Dr. J. Mark, a gynecologic oncologist.  Dr. Mark reported that the Veteran was diagnosed with micro-invasive carcinoma of the vulva and had surgery performed in May 2007.  Dr. Mark stated that the cause of vulvar cancer was usually viral in etiology and that the same virus was responsible for cervical dysplasia (pre-cancer cells developing in the vagina and cervix).

In October 2008, the Veteran underwent VA examination in conjunction with her claim.  The VA examiner reviewed the Veteran's claims file and noted the pre-service, in-service, and post-service treatment records.  After performing a physical examination, the VA examiner diagnosed incompetent cervix resulting in preterm deliveries; history of squamous cell carcinoma of the vulva; and history of severe cervical dysplasia with history of abnormal Pap smear, with the last Pap smear being within normal limits.  The VA examiner noted the Veteran's assertions that her squamous cell carcinoma of the vulva, which was diagnosed in 2007, was the result of unresolved issues from a January 1996 cryosurgery.  The VA examiner opined that she did not feel that the vulvar squamous cell carcinoma was the result of unresolved issues from the cryosurgery performed during active duty.  The VA examiner stated that although both cervical dysplasia and cervical squamous cell carcinoma and vulvar dysplasia and vulvar squamous cell carcinoma had the same viral etiology, specifically high risk HPV, the vulvar cancer was a completely different location from the Veteran's cervical dysplasia.  The VA examiner noted that it was unknown when the Veteran was exposed to HPV of the vulva but found it reasonable to assume that it was at the same time she was exposed to HPV of the cervix.  The VA examiner opined that the initial vulvar HPV exposure was at least as likely as not caused by or the result of the same cervical HPV exposure documented prior to service.  The VA examiner reported that high risk HPV could become dormant and express itself at later points in life, and therefore one could not have any lesions but then a few years later have an abnormal Pap smear and dysplasia resulting from the exposure.  The VA examiner found that this could possibly be the case for the Veteran.  In this respect, the VA examiner did not believe the condition was aggravated during active duty service.  The VA examiner noted the Veteran's assertion that the January 1996 cryosurgery was not resolved as she was diagnosed nine years after service with squamous cell carcinoma of the vulva.  However, the VA examiner found this claim was unfounded, as the cryosurgery was performed on the cervix, which was a completely different location than the squamous cell carcinoma of the vulva.  

Here, the Board finds a remand is warranted for clarification of the October 2008 VA examiner's opinion.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, there is some clinical evidence that the Veteran's vulvar cancer may be related to a disability that preexisted active duty service, although it is unclear whether the vulvar cancer itself preexisted active duty service.  In this respect, Dr. Mark and the October 2008 VA examiner commented generally that the viral etiology of vulvar squamous cell carcinoma was high risk HPV.  Given the evidence showing a diagnosis of HPV prior to the Veteran's entrance into service, the VA examiner found that the Veteran's initial vulvar HPV could possibly have become dormant and then manifested years after the exposure.  In this respect, the U.S. Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996.  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).   As a result, an opinion is necessary to determine whether the Veteran's vulvar cancer is directly related to active duty service, or, in the alternative, whether vulvar cancer clearly and unmistakably preexisted active duty service and was not aggravated thereby.  The Board notes that the October 2008 VA examiner provided that the Veteran's "condition" was not aggravated by service.  However, it is unclear to which "condition" the VA examiner was referring.  Therefore, given the remaining question as to whether vulvar cancer preexisted active duty service or was incurred therein, the Board finds a remand is warranted to determine entitlement to service connection for vulvar cancer.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion to the October 2008 VA examination by the same examiner, or an alternate substitute if unavailable, for the purpose of ascertaining the nature and etiology of the Veteran's vulvar cancer.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the addendum opinion request.  Based on a review of the claims file, to include the Veteran's service treatment records, private treatment records, and the October 2008 VA examination report, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's vulvar cancer is related to active duty service, to include any gynecological conditions noted in the service treatment records.  

If, and only if, the examiner offers an opinion that the Veteran's vulvar cancer is not at least as likely as not related to active duty service, then the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that vulvar cancer preexisted service.  In this respect, the examiner is asked to specifically review and comment upon the reports of HPV exposure prior to service and the in-service cryosurgeries.  If it is found that vulvar cancer preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability was not aggravated during active duty service.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, readjudicate the claim of entitlement to service connection for vulvar cancer.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


